The offense is burglary. The indictment embraced averments showing that appellant had theretofore been twice convicted of felonies less than capital. Because of repetition of offenses, the punishment was assessed at confinement in the penitentiary for life.
Appellant gave notice of appeal on the 22nd day of July, 1940. The statement of facts was not filed in the trial court until January 21, 1941, which was approximately seven months after notice of appeal was given. This was too late.
No bills of exception are brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 424